Title: Abigail Adams to Elizabeth Cranch, 8 May 1785
From: Adams, Abigail
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      No 6
      Auteuil May 8 1785
     
     Yes my dear Neice, it was a Ceremony that one must study Some time to find out either utility or pleasure in it. I own tho I made one in the procession I could not help feeling foolish as I was parading first up one side of a very wide road, for a mile and half and then turning, and following down a vast number of Carriages upon the other as slow as if you was attending a funeral. By this adjustment you see, one row of Carriages are constantly going up, whilst the others are comeing down, so that each calvicade have a fair view of each other, and this is call’d going to Long Champs.
     About the 3d of Feb’ry the Carnival begins. During this time there is great festivity amongst the Parissians, the operas are more frequent, and Mask’d Balls succeed them. The Theaters are crowded, and every place is gay. But upon the 27 of March, or the Sunday upon which the celebration of the passion of our Saviour commences, the Theaters are closed, and continue so during 3 weeks. Lent lasts six weeks, all of which is fill’d up with Church ceremonies, one of which is the Kings washing the feet of a dozen poor Boys, and the Queen as many Girls, after which they give them a dinner in the Palace at which their Majesties and the princiss of the Blood, attend them at table, the princes and Lords carrying the plates. There is an other ceremony which is call’d the day of Branches. The people go very early to mass, before day light and continue a long time at it, after which the Priests go forth preceeded by some Church officer, with a large picture of our Saviour, and an other with a silver cross. The people follow two, and two, Men Women and Children with Branches in their hands, and Books chanting their prayers. They go to kneel and pray before the crusifix one of which is placed upon the Road in every villiage. There are 3 days also when a peice of the Real and true Cross, as they say is shewn in the holy Chapel of Paris, and every good Catholick kisses it. Then comes holy Sunday when every body goes to Church and the Night it begins the Clergy make a solemn procession into the Halls of the palace at 3 oclock in the morning, and as nothing is performed here without the assistance of the Military, the Commandant of the Watch sends two Companies to escort this procession. But neither the Concert Spiritual which is held three times a week in the Château des Tuileries, nor all the ceremonies of the Church can compensate with the sad Parissians for the absence of the Plays. To fill up the time and vary the Amusement, this parade at Long Champs was invented. It continues 3 days. The place is about one mile from hence. It is a fine plain upon each side of which are rows of trees, like Germantown Woods. Here the Parissians appear with their Superb equipages drawn by six fleet Coursers, their Horses and servants gayly drest. All kinds of Carriages are to be seen here, from the clumsy fiacre to the gilded Chariot, as well as many Gentleman on horse Back and swarms of people on foot. The city Gaurds make no small part of the shew, for the Maré Chaussee as they are call’d are placed along in rows between the Carriages, and are as despotick as their Master. Not a Coach dares go an inch from its rank, nor one carriage force it self before an other, so that notwithstanding there are many thousands collected upon this occasion, you see no disorder. But after all it is a senseless foolish parade, at which I believe I shall never again assist.
     Your Cousin who I hope will have the happiness to deliver you this will tell you so much about us, that less writing will be necessary for me than on many other occasions. He cannot however say, that I feel myself happier here than I used to, at the Humble Cottage at the foot of the Hill. I wish the dimensions of that was enlarged, because I see no prospect of a more convenient one; and I hope to rejoice there with my Friends in some future Day. I think I am not unlike the Nun who used once a year to be permitted to make an excursion into the World, half of the Year she diverted herself in recounting the pleasures she had met with and the other half in those which she expected.
     I shall have some regret I assure you in quitting Auteuil, since I must leave it for London instead of America, that being the destination which Congress has assignd us. The trees in the Garden are putting on their verdure, and the flowers springing into Life. The Song of the Nightingale too regales me as I walk under the trees whose thick branches intwin’d, form a shade which secures you from the rays of the Sun. I shall mourn my garden more than any other object which I leave. In many respects I think I shall feel myself happier in London, but that will depend much upon our reception there, and the Course which politicks take. If that is not agreable we shall return so much the sooner to America.
     It is a long time Since I had a line from you, and I believe I have brought you very deep in debt.
     I have sent you some flower seeds. You will not get them early enough for the present Season, but plant and preserve them next year that I may find them blooming when I return, and be so good as to give some of them to Mrs. Warren. Believe me my dear Girl most affectionately Yours
     
      A Adams
     
    